10

Li

12

13

14

LS

16

17

18

Lg

20

21

22

23

24

25

Fisher & Associates

Suite 101 De La Corte Building

167 East Marine Corps Drive

Hagatfia, Guam 96910

Phone (671) 472-1131. Fax (671) 472-2886

Law Office of Rachel Taimanao-Ayuyu
167 East Marine Corps Drive

Hagatna, Guam 96910

Tel. 671.989.0559 Fax. 671.472.2886
Email: office@guamcounsel.com

IN THE UNITED STATES DISTRICT COURT
FOR THE TERRITORY OF GUAM

THOMAS PEINHOPF Case No. CIVIL CASE 20-00029

Plaintiff

VS. REQUEST

)

)

)

)

)
LOURDES LEON GUERRERO )
In her official capacity as Governor of _ )
Guam and in her personal capacity )
)

)

)

)

)

)

)

ARTHUR SAN AGUSTINE
In his official capacity of Director of
DPHSS and in his personal capacity

Defendants

 

 

 

COMES NOW Plaintiff Thomas Peinhopf and requests Defendants’

Motion to Dismiss in this matter be scheduled for oral argument.

Respectfully,

<fAnd), An

Thomas J. Fishef
Attorney for Plaintiff

Case 1:20-cv-00029 Document 14 Filed 11/19/20 Page 1of1

 
